—Final order of disposition, Family Court, New York County (Judith Sheindlin, J.) entered January 22, 1991, which terminated respondent’s parental rights and awarded custody of the child to the Commissioner of Social Services and petitioner agency for the purpose of adoption without the consent of or further notice to respondent, which order was made following a fact finding determination on October 24, 1990 that respondent had permanently neglected his child by failing to plan for her future despite diligent efforts to reunite the family by the agency, unanimously affirmed, without costs.
Based on the record herein, a finding of permanent neglect was properly made. Also properly found was that the agency exerted diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b; Matter of *385Jamie M., 63 NY2d 388, 390), specifically to encourage respondent to obtain counseling and secure housing. However, an "agency is not charged with a guarantee that the parent succeed in overcoming his or her predicaments. Indeed, an agency that has embarked on a diligent course but faces an utterly un-co-operative or indifferent parent should nevertheless be deemed to have fulfilled its duty” (Matter of Sheila G., 61 NY2d 368, 385). Here, the agency’s efforts failed because of respondent’s refusal to cooperate (see, Matter of O. Children, 128 AD2d 460, 464). Finally, the court properly found that it was in the child’s best interest to sever the parental relationship and free her for adoption (Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur—Rosenberger, J. P., Wallach, Ross, Kassal and Nardelli, JJ.